                   Case 5:18-cr-00258-EJD Document 623 Filed 12/08/20 Page 1 of 1




                                        UNITED STATES DISTRICT COURT

                                      NORTHERN DISTRICT OF CALIFORNIA

                                              CRIMINAL MINUTES

Date: December 8, 2020                 Time: 10:13-10:30 am             Judge: Edward J. Davila
                                       Total Time: 17 mins.
Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Ramesh “Sunny” Balwani(P)(NC)
2

Attorney for Plaintiff: Jeffrey Schenk, John Bostic, Robert Leach, Vanessa Baehr-Jones
Attorney for Defendant: Jeffrey Coopersmith, Stephen Cazares, Amanda McDowell

 Deputy Clerk: Adriana M. Kratzmann                      Court Reporter: Irene Rodriguez

 Interpreter: N/A                                        Probation Officer: N/A

                                    PROCEEDINGS – STATUS CONFERENCE
                                    Via Zoom Webinar Remotely due to COVID19

Defendant is present, out of custody and consents to the proceeding being held via Zoom video.
Hearing held.
The Court received the Joint Status Report and proposed schedule for the case. (Dkt. 621). The parties
estimate as to length of trial to be 3-4 months total trial time.
The Court will review the proposed schedule and issue a scheduling order. The Court set a further status
conference for 2/9/2021 at 10:00 a.m.
Pursuant to 18 U.S.C. §3161(h)(7)(A), the Court found the ends of justice served in granting the continuance
outweighed the best interests of the public and the defendant in a speedy trial, and excluded time from
12/8/2020 through and including 2/9/2021. For the reasons stated on the record, time is excluded pursuant to
18 U.S.C. §3161(h)(7)(B)(iv).

CASE CONTINUED TO: February 9, 2021 10:00 A.M. for Further Status Conference.

EXCLUDABLE DELAY:
Category - Effective preparation of Counsel.
Begins – 12/8/2020
Ends – 2/9/2021



                                                                                           Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                               Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                  Original: Efiled
    I: Interpreter
                                                                                                             CC:
